Citation Nr: 9924855	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to 
September 1976.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1991 rating decision 
rendered by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
entitlement to nonservice connected disability pension 
benefits was denied.  During the pendency of the veteran's 
appeal, he relocated to Alabama; thereafter, the Montgomery, 
Alabama RO became the agency of original jurisdiction.  The 
veteran filed a timely appeal of this rating action.  By 
means of Board decisions of December 1994 and November 1996, 
the case was remanded for further evidentiary development.



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. The medical evidence of record does not include a current 
and confirmed diagnosis of an Axis I psychiatric disorder 
which is not the result of the veteran's willful misconduct.

3. The objective medical evidence of record does not show 
that the veteran is unable to work due to his obesity, his 
passive aggressive personality disorder, or his organic mood 
syndrome associated with substance abuse. 

4. The evidence of record indicates that his substance abuse 
disorder, which is the result of his own willful misconduct, 
is the cause of his inability to gain and maintain 
employment.



CONCLUSION OF LAW

The veteran is not permanently and totally disabled within 
the meaning of governing law and regulations. 38 U.S.C.A. §§ 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.3, 3.321, 3.340, 
3.342, and Part 4 §§ 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran is currently 45 years old.  He is a high school 
graduate.  A VA Social Work Service Summary of February 1996 
indicates that his last permanent job was as a dishwasher in 
1988; however, he has had temporary employment as recently as 
August 1994. 

Post service VA medical records indicate that the veteran was 
hospitalized from September 1979 to October 14, 1979 and from 
October 29, 1979 to November 1978 for treatment of drug 
dependence.  The first period of hospitalization resulted in 
a discharge for having a knife in his possession.  He was 
discharged with a diagnosis of drug dependence to 
hallucinogens, PCP, marijuana, and LSD.  The final discharge 
report further indicates that he had stated that he has been 
drinking six beers every other day.  There is no indication 
of any other diagnosis other than substance abuse.

A January 1991 general medical examination revealed that the 
veteran was 6' 3/4" tall and weighed 256 pounds.  He was 
diagnosed with exogenous obesity.  The remainder of this 
examination was within normal limits.  X-rays taken of his 
chest reveal normal cardiomediastinal silhouette and lung 
fields.  Similarly, his sinus rhythm heart rate was within 
normal limits.  

A February 1991 VA psychiatric examination shows the veteran 
diagnosed with organic mood syndrome with substance abuse.  
At the time of the examination, the veteran was homeless and 
resided at the local YMCA.  The veteran related changes in 
his personality.  The examination report notes that he was 
labile, guarded, and, at times, tearful.  Additionally, he 
was evasive and uncooperative with periods of irritability 
and would raise his voice as if he was agitated or 
frustrated.  He denied any visual or auditory hallucination; 
however, he would get paranoid when around others, as he 
would think that they were talking or laughing at him.  His 
memory was shown to be spotty to both past and recent events.  
During the course of the examination, he was not able to give 
details of his problem; however, he did relate heavy use of 
PCP and marijuana.  Further, he claimed that he had used all 
kinds of drugs with the exception of heroin.  There is no 
indication of any other diagnosis other organic mood syndrome 
with substance abuse.

A March 1991 VA outpatient treatment notation indicates that 
the veteran had been treated for mental illness since 1976 
and had previously been diagnosed with schizophrenia, 
paranoid type.  The note indicates that, at the time, the 
veteran's condition was unstable and he could not find a job 
or hold down a job.  Similarly, VA outpatient treatment 
records from March 1991 to April 1992 indicate that the 
veteran continued to be unemployed and would occasionally 
experience hallucinations.  In July 1991, he sought treatment 
stating that his wished to die.  The outpatient treatment 
report notes that he had just received a letter indicated 
that he did not qualify for disability benefits and he felt 
as though "something snapped."    

From July 1991 to December 1991, the veteran was hospitalized 
at the VA medical center in Chillicothe, Ohio.  He sought 
treatment after overdosing on Xanax and a pint of whiskey.  
He complained of auditory hallucinations which told him to 
kill himself.  He further stated that he became suspicious of 
others while in the military and felt as though others were 
watching him.  While he admitted to suicidal ideations, he 
stated that he was only suicidal while drinking.  The final 
diagnosis was schizophrenia, paranoid type.  There is no 
indication of any other diagnosis other than schizophrenia.  

The veteran was afforded a hearing before a RO hearing office 
in October 1991.  He stated that he experienced nervousness 
while in the military due to the firing of weapons upon the 
ships to which he was assigned.  When asked if there were any 
other disabilities, other than nervous problems, which 
affected his ability to work, he answered "no."  While he 
stated at the hearing that he was discharged because of his 
schizophrenia, his service medical records indicate only a 
diagnosis of Passive-Aggressive Personality Disorder.  
Additionally, his service medical records show that he was 
disciplined for drug use while inservice. 

The veteran was admitted to the detox center of the VA 
medical center in Biloxi, Mississippi, from April 1994 to May 
1994.  He related remote PCP, LSD, and marijuana uses 20 
years prior to this admission.  He was discharged with 
diagnoses of acute and chronic ethanol/benzodiazepine 
dependence/abuse; ethanol and benzodiazepine withdrawal, 
resolved; and chronic paranoid schizophrenia.  

A May 1994 Social Work Service Report indicates that the 
veteran was unemployed; however, he expressed an interest in 
working out doors in wildlife management or in photography.  

He returned to the hospital for treatment for alcoholism and 
from May 1994 to June 1994.  While the veteran has previously 
been diagnosed with schizophrenia, the June 1994 discharge 
summary indicates that this schizophrenia appears to be in 
good remission.  The final diagnosis was alcohol dependence, 
benzodiazepine abuse and schizophrenia, paranoid type, in 
partial remission, with exacerbation with severe psychosocial 
stressors noted on Axis IV.  

In December 1995, the veteran complained of abdominal pain.  
An upper gastrointestinal (UGI) series revealed a stomach 
ulcer on the lesser curvature.  The UGI also showed 
thickening folds on the duodenal bulb with no definite ulcer.  
A sonogram of the abdomen revealed was essentially within 
normal limits.  

The veteran was afforded a VA psychological examination in 
March 1996.  The report indicates that the veteran had 
difficulty scheduling the examination as he was reliant on 
his mother for transportation.  The examiner noted the 
veteran to be a poor and unreliable informant with an angry 
and suspicious manner.  The veteran stated that his he was 
last employed through a temporary job service; however, he 
was fired immediately as his employer thought that he had 
been drinking.  The veteran attributed this to being sedated 
because of his prescription medication.  The examiner noted 
that his primary problem appears to be due to Paranoid 
Personality Disorder.  Diagnoses of polysubstance dependence, 
with physiological dependence, in sustained full remission 
and mild paranoid personality disorder were rendered.   The 
examiner felt as though the veteran was attempting to feign 
the symptoms of paranoid schizophrenia in an attempt to 
receive compensation.  However, he did show evidence of a 
chronic personality disorder.  The examiner felt that the 
veteran did not show psychological impairment which would 
significantly affect his capacity to perform work-related 
behaviors.  This psychological impairment would only mildly 
interfere with his relationship with co-workers.  The 
examiner further felt as though the best estimation of his 
prognosis in the next year is poor as he appears to be 
unmotivated to modify his station in life.  

A March 1996 Social Work Service Report indicates that the 
veteran stopped reading as he had difficulty retaining 
information.  He reported a history of discipline problems, 
conflicts with authority, a poor attitude, hated for work, 
and irresponsibility.  He admitted to many arrests for drug 
and alcohol related problems including driving under the 
influence, disorderly conduct, and public drunkenness.  
However, he was attending Alcoholic Anonymous meetings two to 
three times a month.  

A VA outpatient treatment record of September 1996 indicates 
that the veteran came into the mental health clinic angry at 
everyone, especially the VA for telling him that he was 
feigning his mental illness.  The treatment report indicates 
that the veteran was not suicidal and had no violent 
ideation, plains, or intentions.  He was alert with poor eye 
contact.  His affect was broad but angry.  He was paranoid 
but without delusions or hallucinations.  The VA 
physiological examination of March 1996 was reviewed and it 
was felt as though his past and present clinical behavior was 
consistent with the March 1996 VA examination.  Diagnoses of 
paranoid personality disorder and polysubstance dependence, 
in remission, by report, were noted.  

The Biloxi VA Medical Center, by means of a June 1997 letter, 
informed the RO that the veteran had failed to report for two 
scheduled VA examinations.  A February 1999 letter from the 
Alabama Department of Veterans Affairs indicates that the 
veteran failed to report due to transportation difficulties 
and would appear for a future examination.  An examination 
was scheduled in February 1999, and the veteran once again 
failed to report.  

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations.  An 
objective and a subjective standard are provided. Brown, 2 
Vet.App. at 446; Talley v. Derwinski, 2 Vet.App. 282 (1992); 
38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 4.17 (1998). The two ways that permanent and 
total disability can be shown under the law are as follows: 
(1) the veteran must be unemployable as a result of a 
lifetime disability (i.e., the "subjective" standard, which 
is based on disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 Vet.App. at 446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard). If 
a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-scheduler basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).

In this case, the veteran does not meet the percentage 
requirements for disability pension benefits. That is, he 
does not have at least one disability rated 60 percent or one 
rated at 40 combined with others for a total of 70 percent. 
38 C.F.R. §§ 4.16, 4.17 (1998).  His only currently rated 
disabilities are obesity, rated as 10 percent disabling; 
passive aggressive personality disorder, rated as 
noncompensable; and organic mood syndrome associated with 
substance abuse, rated as noncompensable. Therefore, 
consideration of entitlement to a permanent and total 
disability rating on an extra- scheduler basis under 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) is in order.

The Board finds that the veteran's disabilities, when 
considered in light of his education, work experience, and 
age, do not render him unable to secure and follow 
substantially gainful employment.  The veteran has a high 
school education.  He is 45 years old.  He last worked in 
1994 with a temporary agency.  Although he has been diagnosed 
with mental disorders at various time, his most recent VA 
examination shows only paranoid personality disorder.  The 
overwhelming percentage of treatment records and diagnoses 
deal exclusively with the veteran's substance abuse disorder.  
Additionally, the veteran failed to report for three 
examinations ordered by the November 1996 Board remand.  This 
examination was requested to determine the nature and 
etiology of the veteran's current disabilities.  

The record, as it stands now, does not contain a current 
diagnosis of an Axis I disorder, other than polysubstance 
dependence, with physiological dependence, in sustained full 
remission.  Therefore, the Board must find that the evidence 
does not indicate that the veteran is unable to gain and 
maintain employment due to a mental disorder, which is not 
the result of his own willful misconduct.

The Board concludes that the veteran's substance abuse 
disorder, which is the result of his own willful misconduct, 
is his most serious disability. 38 C.F.R. § 3.3 and 38 
U.S.C.A. § 1521 provide that pensions will be paid to 
veteran's of wartime service who are permanently and totally 
disabled from nonservice connected disability which is not 
due to willful misconduct.


ORDER

Entitlement to a nonservice connected pension is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

